         Case 7:21-cv-02455-KMK Document 21
                                         20 Filed 08/26/21 Page 1 of 1
                            LAW OFFICES OF GAMBINO & DEMERS LLC
                222 CHURCH STREET                                                    PHONE (845) 473-0427
                POUGHKEEPSIE, NEW YORK 12601 (MAILING ADDRESS)                         FAX (845) 473-0428

                37 FAIR STREET
                CARMEL, NEW YORK 10512

                THOMAS M. GAMBINO, ESQ.                              TGAMBINO.GAMBINODEMERS@GMAIL.COM
                KIM P. DEMERS, ESQ.                                   KDEMERS.GAMBINODEMERS@GMAIL.COM




August 26, 2021


via ecf                                   MEMO ENDORSEMENT
Hon. Kenneth M. Karas
United States District Court
Southern District of New York
300 Quarropas Street
White Plains, NY 10601


Re:    Taranto v. Putnam County, et al - Docket #: 21-cv-02455 (KMK)


Dear Judge Karas:


I am writing to inform the Court that my client, George Taranto, passed away last night. I have
discussed my client’s passing and the content of this letter with Mr. Randazzo.

My client’s family will proceed to obtain Letters Testamentary and establish an appropriate estate
representative to be substituted for Mr. Taranto. Mr. Randazzo has indicated he would consent to
a Stipulation to be So Ordered by the Court to make this substitution in lieu of a formal Rule 25
motion, if that is acceptable to the Court.

I am in receipt of Mr. Randazzo’s motion to dismiss and will certainly continue to prepare a
response. However, I would not be able to fully submit it until I have an appropriate party
substitution. I am therefore requesting the proceedings be stayed pending the estate being
established, an executor being appointed and substitution made, which has been consented to by
Mr. Randazzo. Thank you for your consideration.

                                                 The Court grants Plaintiff's request for a stay. Plaintiff is to
Very truly yours,
                                                 file a letter on the docket updating the Court on the status of
/s Thomas M. Gambino                             the case by no later than September 27, 2021.

Thomas M. Gambino, Esq. (TG6332)                 White Plains, NY
                                                 August 26, 2021

c:     James A. Randazzo, Esq. – via ecf

                                                   1
